The question presented is whether under act No. 166, approved March 21, 1935, a municipal improvement district has the right, with the approval of the Refunding Board, to dispose of refunding obligations issued to it after the passage of said act for less than par or for an aggregate sum which will not completely pay off the outstanding bonds of such district.
The State of Arkansas has donated to the district four hundred and twenty-eight thousand ($428,000) dollars of its bonds, a sum equal in amount to the present outstanding bonded indebtedness of the district. This being a gratuity, the State, of course, has the power to limit and define the manner in which its refunding obligations may be used by the commissioners of the district. Act 166 provides: "They are authorized to negotiate for the sale of Arkansas refunding obligations, * * * and if they can sell said State of Arkansas' refunding obligations at a price equal to, or greater than, the price at which their own bonds are tendered to them, then they may sell said * * * obligations and use the proceeds in the purchasing of bonds of the district so tendered. * * * The commissioners of all such districts shall have the authority to exchange their State * * * obligations at par for the bonds of the district, but said refunding obligations shall not be sold except by and with the consent of the commissioners * * *, provided, that in case any district is unable to sell or exchange its refunding obligations on the above terms, it may apply to the Refunding Board for aid in refunding own bonds, in which event the Refunding Board may investigate the financial status *Page 798 
of such district and recommend a settlement between the district and its bondholders which may be made."
It is upon the interpretation of the last clause of the act quoted, supra, providing for an application by the district to the Refunding Board for aid in refunding its bonds, etc., that the majority bases its conclusion to the effect that, with the consent of the Refunding Board, the district may go upon the open market and sell the State's refunding obligations for the best price obtainable. The permission given the district to exchange the State's obligations at par for bonds of the district and the authority to sell said obligations at a price equal to, or greater than, the price at which its own bonds are tendered and from the proceeds thus obtained purchase its tendered bonds negatives the disposition of the bonds in any other manner. It is a cardinal rule of statutory construction that the intention of the Legislature is to be discovered from the language used in its enactments, and that the express mention of one thing implies the exclusion of the other. Clearly, it was the intention of the Legislature that the aid afforded the districts was for the purpose of completely discharging the indebtedness of such districts. It was not contemplated that the commissioners would in any state of case be authorized to sell the State's obligations on the open market for whatever price might be obtained, and there is nothing in the clause last quoted which, by any just implication, could give the district that authority. If the Legislature had intended to authorize the Refunding Board to permit the district to sell at less than par when it provided, if the Board of Commissioners was unable to exchange or sell the State's obligations at par, it might apply to the Refunding Board for aid in refunding its bonds, it would have said so in plain language, and for us to interpolate such authority into the statute would be no more nor less than legislating by way of judicial construction, which cannot be justified on the ground of expediency, as the majority seem to believe.
I therefore respectfully dissent to the opinion of the majority and am authorized to say that Mr. Justice Baker concurs in the views here expressed. *Page 799